Citation Nr: 0401954	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-02 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the overpayment of improved disability pension 
benefits, created during the period from July 1, 1999, to 
January 1, 2001, was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from September 1950 to June 1952, and who died 
in September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that reduced and terminated the appellant's award 
of improved death pension benefits. 

In a March 2003 statement the appellant's representative 
requested that the appellant be provided a notice of her 
overpayment and afforded the opportunity to request a waiver 
of the debt.  This matter is referred to the RO for its 
consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The record indicates that the appellant's award of improved 
death pension benefits was retroactively reduced and 
terminated in May 2001, for the period from July 1, 1999, 
through January 1, 2001.  The letter reflects that medical 
expenses in the amount of $2,457 were considered.  In April 
2002 the appellant submitted further information regarding 
medical expenses she incurred during 2001.  

A November 2002 memorandum reflects that an award in May 2001 
had created an overpayment for the period from July 1, 1999, 
to January 1, 2000, but the overpayment had been 
automatically recouped from benefits due based on 
unreimbursed medical expenses for the period from January 1, 
2000, to January 1, 2001.  The memorandum reflects that the 
amount of pension overpayment for the period from July 1, 
1999, to January 1, 2001, should be calculated.  

The statement of the case, in the reasons and bases section, 
reflects that no overpayment or debt was actually created for 
the years 1999 and 2000 due to claimed 1999 and 2000 calendar 
year medical expenses.  


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

2.  The RO should review the claims file 
and complete a full paid and due audit 
for the period from July 1, 1999 to 
January 1, 2001, which fully justifies 
any overpayment charged.  The appellant 
should be informed of the findings, and 
afforded an opportunity to respond.  

3.  After the above development has been 
completed, the RO should review the 
appellant's claim regarding whether any 
overpayment was properly created.  If the 
RO finds that an overpayment was properly 
created, in full or in part, the RO 
should notify the appellant of the 
findings, and provide her with a full 
explanation of how the overpayment was 
calculated.  

4.  Then, the RO should readjudicate the 
issue on appeal.  If the determination is 
unfavorable to the appellant, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  They should be afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


